Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation



    PNG
    media_image1.png
    481
    676
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    319
    787
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-27, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell (USPN 2,031,057).
With respect to claim 13, Mitchell shows a reservoir for storing a pressurized fluid including at least one tube formed as an arrangement of concentric layers, the arrangement comprising, working from the inside toward the outside of the tube, an internal layer (11) formed of concrete, a thickness of the layer formed of steel and the at least one layer of steel wires wound on a sublayer are rated (this is a claimed property see notes above) to withstand pressure of the pressurized fluid in excess of 100bar.  
With respect to claim 14, Mitchell shows wherein a diameter and spacing of the steel wires in an axial direction of the tube is dependent on the circumferential prestress (this limitation is interpreted as an inherent relationship, more of a statement then a limitation, similar to claiming -the legs of a triangle as based on the length and height-).
  With respect to claim 15, Mitchell shows wherein the at least one tube comprises steel wires (14,15) wound in layers (column 2 line 54 to column 3 line discuss “bands”) on the concrete sublayer, and in which the prestress in the windings is determined according to a radial distance of the at least one layer from a center axis of the at least one tube (again, this 
 With respect to claim 16, Mitchell shows wherein the at least one tube comprises steel wires wound in layers (column 2 line 54 to column 3 line discuss “bands”) on the concrete sublayer, and in which the prestress in the windings is determined according to a radial distance of the at least one layer from a center axis of the at least one tube (again, this claimed dependent prestress is not really limiting, it’s similar to saying the legs of a triangle as based on the length and height).  
With respect to claims 17-20, Mitchell shows, wherein the external layer (18) comprises concrete or mortar.  
With respect to claim 21, Mitchell shows wherein the steel layer (13) is a steel tube of API grade X80 (claimed property see mpep above).
With respect to claim 22, Mitchell shows wherein the reservoir (fig. 1) is formed of tubes (each layer is considered to meet tube), which are not coupled together.  
With respect to claim 23, Mitchell shows wherein the reservoir is formed of tubes, which are coupled together by welding or using an elastomer seal.  (the cement is considered an elastomer seal) 
With respect to claim 24, Mitchell shows a reservoir for storing a pressurized fluid as claimed in claim 13, wherein, starting with a solid-steel tube of thickness and a reel of steel wire, at least the following steps are performed: a) forming an internal concrete layer on an inside of the steel tube; b) forming a concrete sublayer on an outside of the steel tube;   c) winding the steel wires from the reel helically on the concrete sublayer while, subjecting the wires to circumferential tensile prestress; and d) providing an external layer which protects the steel wires against physical and chemical damage, and wherein at least one of the thickness and the prestress is dependent on pressure of the pressurized fluid.  (this is considered a product by process limitation see MPEP copied above)
With respect to claim 25, Mitchell shows, wherein steps b) and c) are repeated to form layers formed by the winding of the steel wires on a concrete sublayer (bands
With respect to claims 26,27, Mitchell shows  wherein at least the internal concrete layer and the concrete sublayer are formed by one of centrifugal spinning or vibration molding (product by process limitation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28,29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourima (US Pub No 2017/0138674) in view of Mitchell (USPN 2,031,057).
	Pourima discloses the invention substantially as claimed.   
However Pourima does not disclose at least one reservoir for storing a pressurized fluid as claimed in claim 13,. 
	Mitchell teaches using the composite structure in the same field of endeavor for the purpose of containing pressurizes gases.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the composite container of Mitchell for the storage containers of Pourima.  This is an exemplary rationale of  MPEP 2143
(B) Simple substitution of one known element for another to obtain predictable results; 


With respect to claim 29, the combination of Pourima in view of Mitchell above shows, a method for storing and recovering energy by use of compressed gas, in which a method is performed having steps: a) compressing a gas; b) cooling the compressed gas by exchange of heat in a heat storage; d) warming the cooled compressed gas by restitution of the heat stored in the heat storage; and e) expanding the warmed compressed gas to generate energy.   (AACAES system operation) 
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
The amendments and arguments are directed to the claimed property limitations of “thickness of the layer formed of steel and the at least one layer of wound steel wires are rated to withstand pressure of the pressurized fluid in excess of 100 bar”. This is a claimed property.  Claiming the same structure that can withstand a certain pressure does not differentiate it from the prior art.  Claiming -a chair that can withstand 750lbs- .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736